Citation Nr: 0730040	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-10 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as chloracne.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama, wherein the RO denied service connection for 
chloracne.


FINDING OF FACT

The veteran has a skin condition that causes rashes, sores, 
lesions and infections to his face, neck, arms, chest, 
buttock, legs, and feet, which was not manifest until many 
years after service, is not chloracne, and has not been 
medically attributed to any disease or injury or event in 
service.


CONCLUSION OF LAW

Skin disease was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred or aggravated 
during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of the March 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  It is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence due to the specific inquiries as to any additional 
medical evidence or other evidence he has in his possession 
at the August 2003 RO hearing.  The letter did not inform the 
veteran of the laws pertaining to disability ratings or 
effective dates.  However, because the instant decision 
denies the veteran's skin disease claim, no rating or 
effective date will be assigned.  As such, there is no 
prejudice to the veteran.  The letter containing the 
appropriate VCAA notice was issued prior to the June 2002 
unfavorable AOJ decision that is the basis of this appeal.  
Therefore the notice is timely and satisfied the timing 
requirements of Pelegrini, as well as the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.
The claims file contains the veteran's service medical 
records and medical records from his inactive service in the 
U. S. National Guard.  Also associated with the claims folder 
are VA and multiple private physicians post service treatment 
and examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The veteran stated that he sought treatment at the Decatur, 
Georgia VAMC from 1971 to 1973.  The claims file includes an 
August 2003 response indicating that a thorough search did 
not reveal any records pertaining to the veteran.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence in support of his 
claim that VA must obtain.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Therefore, all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with VA's 
obligations under the VCAA.  

Discussion

The veteran is claiming entitlement to service connection for 
a skin condition.  According to the law, service connection 
is warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases, including 
chloracne or other acneform disease consistent with 
chloracne, the veteran shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  See 38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e), however, must 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).

Analysis 

In this case, the veteran's DD Form 214 shows that the 
veteran served in the Republic of Vietnam for 2 months during 
the Vietnam era.  Therefore, the veteran is presumed to have 
been exposed to agent orange.  The veteran contends he sought 
treatment for a skin disease at the base dispensary at Pho 
Hip Vietnam in 1970 and then was treated at the Decatur, GA 
VAMC from 1971 to 1973.  The veteran's service medical 
records make no reference to a skin disorder.  The August 
1970 separation examination notes no skin conditions and the 
veteran specifically denied having, or ever having had, any 
skin diseases.  The RO requested treatment records from the 
Decatur, GA VAMC and was informed that no such records exist.  
At an August 2003 RO hearing, the veteran was informed of the 
failure to retrieve such records and was asked if he had any 
evidence of such treatment.  The veteran indicated he had no 
such records or evidence.  Of record during this time period 
is a June 1971 VA examination report stating that there are 
no significant skin abnormalities noted.  At the August 2003 
RO hearing the veteran stated he was treated for his skin 
condition while in the U. S. National Guard at Redstone 
Arsenal, Alabama in 1972 or 1973.  The medical records from 
Redstone Medical Department are from April 1975 through July 
1995 and do not appear to include any complaints of a skin 
disease.  Therefore, there is no medical or other documentary 
evidence that the veteran had a skin condition in service or 
shortly thereafter.

The veteran's earliest documented instance of a skin 
condition is a reference to intermittent rashes to the face, 
hands, and feet in a February 1995 private treatment record 
by Dr. J. E..  In 1996 Dr. J. E. noted that the intermittent 
skin rashes persist.  In July 1999 the veteran complained of 
lesions on his arms and a biopsy indicated they were benign.  
The veteran then sought treatment at the Huntsville and 
Birmingham VAMCs.  A May 2001 agent orange examination 
indicates the veteran reported a skin rash that started as 
purulent blisters which ruptured and drained on his arms, 
chest and face.  The physician determined that the veteran 
had neurotic excoriation with secondary infection and 
referred him to a dermatologist.  In November 2001 the 
veteran sought treatment for complaints of lesion from agent 
orange.  He returned for a follow-up in June 2002 for lesions 
on his face, arms, buttocks, and feet.  A June 2002 note by 
Dr. W. M. T. indicates that the veteran will continue 
treatment for his chloracne.  The August 2002 VA examination 
performed by a resident at the dermatology clinic diagnosed 
the veteran with folliculitis and prurigo nodularis 
considered a neurodermatitis.  The examiner also stated that 
there is no evidence of chloracne.  A March 2003 dermatology 
clinic visit indicated the veteran had folliculitis of the 
face, arms, and posterior of the neck.  In September 2003, 
the veteran returned to the Huntsville outpatient clinic for 
a follow-up on his chloracne.  The examiner noted lesions on 
his arms and that continued scratching gets them excoriated 
and referred the veteran to the dermatology clinic.  At a 
February 2004 dermatology consultation the veteran complained 
of an itchy rash on buttocks and arms.  The physician 
observed hyperkeratotic and excoriated pink plaques on the 
arms with some scarring and brown follicular macules on the 
buttocks.  She diagnosed the veteran with prurigo nodularis 
secondary to folliculitis.  

The greater weight of the medical evidence indicates that the 
veteran is not currently suffering from chloracne.  Instead 
the veteran has been diagnosed with folliculitis and prurigo 
nodularis.  While some VA outpatient records indicate the 
veteran was being treated for chloracne, no such formal 
diagnosis was given.  Additionally, the VA examination stated 
that there is no evidence of chloracne.  Therefore, the 
veteran does not have a diagnosis on the list of diseases for 
which the Secretary of Veterans Affairs has determined is 
associated with exposure to herbicides used in the Republic 
of Vietnam during the Vietnam Era.  38 C.F.R. §§ 3.307(d), 
3.309(e).

In a December 2003 statement, the veteran contends that his 
diagnosis is alternatively known as chloracne and that the RO 
stated as much.  The March 2003 rating decision indicated 
that the medical evidence of record in sum included treatment 
for neurotic excoriation or alternately chloracne.  This 
statement is a reference to the Huntsville VAMC clinic 
referring to the veteran's condition as chloracne, and is not 
a statement that the two conditions are the same.  The 
evidence of record does not contain any competent evidence 
indicating that folliculitis, prurigo nodularis, or neurotic 
excoriation are "other acneform disease consistent with 
chloracne," 38 C.F.R. § 3.309(e).  Therefore, the veteran's 
skin condition is not a disease associated with exposure to 
herbicide agents.

In addition, service connection for a skin condition on a 
presumptive basis due to exposure to herbicides is only 
warranted when the evidence of record shows manifestation of 
a skin disease to a degree of 10 percent or more within a 
year after the date on which he was last exposed to 
herbicides.  38 C.F.R. § 3.307(a)  The veteran's service 
medical records make no reference to a skin disorder.  A VA 
examination report in June 1971, within the one year 
presumptive period, states no significant skin abnormalities 
noted.  No other evidence of record indicates manifestation 
of a skin disease within one year of service.  Consequently, 
service connection for skin condition on a presumptive basis 
as a result of Agent Orange exposure is not warranted.

As a result, service connection can only be established with 
proof of actual direct causation.  The veteran's treatment 
for skin rashes since 1995 were diagnosed as prurigo 
nodularis and folliculitis at his August 2002 VA examination.  
Although, the competent evidence established the veteran's 
current disability, the evidence does not show that it is due 
to or related to active service.

The evidence of record fails to show any manifestations of 
skin disease in service.  While the veteran contends that he 
developed his skin disease in service, the veteran's service 
medical records do not show treatment at the base dispensary 
at Pho Hip, Vietnam or any other treatment for skin disease.  
At the August 1970 separation examination, the veteran 
himself noted that he had no history of skin diseases.  Thus 
the contemporaneous documentary evidence outweighs his 
recollection.

Additionally, the evidence of record does not indicate that 
the veteran's skin disease was manifested shortly after 
service.  A June 1971 VA examination report stated that the 
veteran had no significant skin abnormalities.  The veteran 
contends that he sought treatment for his skin condition at 
the Decatur, Georgia VAMC and at the National Guard Redstone 
Arsenal in the early 1970s.  There are no records of such 
treatment.  As a whole, the competent medical evidence fails 
to indicate that the veteran had a skin condition in service 
or shortly thereafter. 

Moreover, the competent medical evidence does not show 
continuity of symptomatology indicating that the veteran's 
skin condition is reasonably related to his active service.  
The post-service medical records first indicate a skin 
condition in February 1995.  Such record is too remote from 
the veteran's separation from service in 1970 to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Additionally, no competent evidence 
of record causally relates the current skin condition to the 
veteran's active service.  Therefore, the veteran's skin 
condition is not due to or related to active service.

In conclusion, service connection for a skin disease is not 
warranted on a presumptive basis or through direct service 
connection.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for a skin condition is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


